 


 HR 3571 ENR: To amend the Congressional Accountability Act of 1995 to permit individuals who have served as employees of the Office of Compliance to serve as Executive Director, Deputy Executive Director, or General Counsel of the Office, and to permit individuals appointed to such positions to serve one additional term.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 3571 
 
AN ACT 
To amend the Congressional Accountability Act of 1995 to permit individuals who have served as employees of the Office of Compliance to serve as Executive Director, Deputy Executive Director, or General Counsel of the Office, and to permit individuals appointed to such positions to serve one additional term. 
 
 
1.Permitting Former Office of Compliance Employees to Serve in Appointed Positions With OfficeSection 301(d)(2)(B) of the Congressional Accountability Act of 1995 (2 U.S.C. 1381(d)(2)(B)) is amended by striking legislative branch, and inserting legislative branch (other than the Office),. 
2.Permitting Additional Term for Executive Director, Deputy Executive Directors, and General Counsel of Office of Compliance 
(a)In General 
(1)Executive DirectorSection 302(a)(3) of the Congressional Accountability Act of 1995 (2 U.S.C. 1382(a)(3)) is amended by striking a single term and inserting not more than 2 terms. 
(2)Deputy Executive DirectorsSection 302(b)(2) of such Act (2 U.S.C. 1382(b)(2)) is amended by striking a single term and inserting not more than 2 terms. 
(3)General CounselSection 302(c)(5) of such Act (2 U.S.C. 1382(c)(5)) is amended by striking a single term and inserting not more than 2 terms. 
(b)Effective DateThe amendments made by this section shall apply with respect to an individual who is first appointed to the position of Executive Director, Deputy Executive Director, or General Counsel of the Office of Compliance after the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
